EXHIBIT 10.1

AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

This Amended and Restated Executive Severance Agreement (the “Agreement”),
effective as of the date set forth on the signature page below (the “Effective
Date”) is made and entered into by and between US Foods, Inc. (the “Employer” or
the “Company”) and [_____________] (the “Executive”).

WHEREAS, reference is made to the Severance Agreement dated [__________] between
Employer and Executive (the “Original Agreement”); and

WHEREAS, the parties wish to amend and restate the Original Agreement in its
entirety.

AGREEMENT

In consideration of the foregoing, of the mutual promises contained herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and the Executive intend to be legally bound
and agree as follows:

1.Term of Employment. Executive’s employment under this Agreement (the “Term”)
shall commence on the Effective Date and shall continue until Executive’s
employment is terminated pursuant to the terms of Section 4 of this Agreement.
The date on which Executive’s employment is terminated pursuant to Section 4 of
this Agreement shall be the “Termination Date.”

2.Employment At Will. Executive agrees that no provision in this Agreement shall
be construed to create an express or implied employment contract or a promise of
employment for any specific period of time. Executive further acknowledges and
agrees that Executive’s employment with the Employer is “at will” (unless
Executive entered into a written employment contract, signed by an officer of
the Employer who is authorized to do so, that expressly provides that
Executive’s employment is not “at will”) and can be terminated at any time by
the Employer or the Executive, for any reason or for no reason. Notwithstanding
the foregoing, the Executive agrees to provide the Company with forty-five (45)
days’ notice of his or her intent to terminate the employment relationship;
provided, however, that such notice period may be waived by the Company in its
discretion, upon request by the Executive.

3.Duties. During the Term, the Executive will serve as the [______________] for
the Employer. The Executive will have the powers and authority normally
associated with such position. The Employer reserves the right to change the
Executive’s office or title from time to time during the Term. In addition, the
Executive will assume such other responsibilities, consistent with Executive’s
position, as the Employer may delegate to the Executive from time to time. The
Executive will be employed on a fulltime basis and shall devote his or her full
employment time, efforts and energy to the performance of his or her duties for
the Employer. Executive agrees that, during the Term, Executive will not engage
in any other employment, occupation, consulting or other business activity, nor
will Executive engage in any activities that conflict with Executive’s
obligations to the Company.

4.Termination. The Executive shall be entitled to the following payments and
benefits should his or her employment with the Employer terminate under the
conditions described below:

4.1Resignation for Good Reason. The Executive may terminate his or her
employment for “Good Reason” at any time upon forty-five (45) days’ notice to
the Employer. For this purpose, “Good Reason” shall be deemed to exist if,
absent the Executive’s written consent: (i) there is a material diminution in
title and/or duties, responsibilities or authority of the Executive, including a
change in reporting responsibilities such that the Executive no longer reports
directly to the [Chief Executive Officer of the Employer] [USFD Board (as
defined below) or its successor] or, following a restructuring, merger

 



--------------------------------------------------------------------------------

 

or acquisition or other similar event, the [executive officer with the highest
authority in the] [Board of Directors of the] ultimate parent entity resulting
from such an event; provided, that a decrease in job grade, standing alone, will
not qualify as a material diminution; (ii) the Employer changes the geographic
location of the Executive’s principal place of business to a location that is at
least fifty (50) miles away from the geographic location of the Executive’s
principal place of business prior to such change (“Relocation”); (iii) there is
a willful failure or refusal by the Employer to perform any material obligation
under this Agreement; or (iv) there is a reduction in the Executive’s annual
rate of base salary as in effect on the date of this Agreement (or as the same
may be increased hereafter) (“Annual Base Salary”) or annual bonus target
percentage of base salary as in effect on the date of this Agreement (or as the
same may be increased hereafter) (the “Target Bonus Percentage”), other than a
reduction which is part of a general cost reduction affecting at least ninety
percent (90%) of the executives of the Employer holding positions of comparable
levels of responsibility (or who are otherwise commonly aggregated for purposes
of applying compensation and benefits programs) and which does not exceed ten
percent (10%) of the Executive’s Annual Base Salary and Target Bonus Percentage,
in the aggregate, when combined with any such prior reductions; provided,
however, and notwithstanding anything to the contrary in this Agreement, that if
the condition described in clause (iv) occurs and the Executive terminates
employment for Good Reason, then any severance payments or benefits determined
under this Agreement with reference to the Executive’s Annual Base Salary and
Target Bonus Percentage, shall instead be determined prior to any reduction in
the Executive’s Annual Base Salary and Target Bonus Percentage described in
clause (iv) of this Agreement. In any case of any event described in clauses (i)
through (iv) above, the Executive shall only have ninety (90) days from the date
the event that constitutes Good Reason first arises to provide the Employer with
written notice of the grounds for a Good Reason termination, and the Employer
shall have a period of thirty (30) days to cure after receipt of the written
notice. Following the expiration of the Company’s thirty (30) day cure period,
the Executive shall have sixty (60) days to resign due to Good
Reason.  Resignation by the Executive following Employer’s cure or before the
expiration of the thirty (30) day cure period shall constitute a voluntary
resignation and not a termination for Good Reason.

4.2Resignation Not for Good Reason. The Executive may terminate his or her
employment for other than “Good Reason” at any time upon forty-five (45) days’
notice to the Employer.

4.3For Cause Termination. The Employer may terminate Executive’s employment for
“Cause” at any time upon written notice to the Executive. For this purpose,
“Cause” shall be deemed to exist if (i) the Employer determines in good faith
and following a reasonable investigation that the Executive has committed fraud,
theft or embezzlement from the Employer; (ii) the Executive pleads guilty or
nolo contendere to or is convicted of any felony or other crime involving moral
turpitude, fraud, theft, or embezzlement; (iii) the Executive willfully fails or
refuses to perform any material obligation under this Agreement or to carry out
the reasonable directives of the Executive’s supervisor, and the Executive fails
to cure the same within a period of 30 days after written notice of such failure
is provided the Executive by the Employer; or (iv) the Executive has engaged in
on-the-job conduct that violates the Employer’s written Code of Ethics or
company policies, and which is materially detrimental to the Employer. The
Executive’s resignation in advance of an anticipated termination for Cause shall
constitute a termination for Cause.

4.4Not for Cause Termination. The Employer may terminate Executive’s employment
without “Cause” at any time upon forty-five (45) days’ notice to the Executive.

4.5Disability. The Executive’s employment and this Agreement shall terminate in
the event of the Executive’s “Permanent Disability”; provided, however, that the
Agreement shall remain in force solely for the purpose of payment of any
benefits which accrued or were triggered prior to or by reason of the
Executive’s “Permanent Disability”. For this purpose, a “Permanent Disability”
shall be deemed

2



--------------------------------------------------------------------------------

 

to exist if the Executive becomes eligible to receive long-term disability
benefits under any long-term disability plan or program maintained by the
Employer for its employees.

4.6Death. This Agreement shall terminate upon the Executive’s death; provided,
however, that the Agreement shall remain in force solely for the purpose of
payment of any benefits which accrued or were triggered prior to or by reason of
the Executive’s death, and in such event such benefits, if any, shall be paid to
the Executive’s designated beneficiary.

5.Compensation and Benefits Upon Termination.  

5.1Upon the termination of the Executive’s employment for any reason, the
Employer will pay to the Executive all accrued but unpaid base salary, at the
rate then in effect, through the date of the Executive’s termination of active
employment. The Executive shall also be entitled to payment of other vested
benefits accrued to the date of termination of employment in accordance with the
terms and conditions of the applicable plans in which the Executive is a
participant.

5.2If at any time during the Term of the Agreement prior to a Change in Control
(as defined below), (i) the Executive terminates his or her employment for Good
Reason or (ii) the Employer terminates the Executive’s employment without Cause,
and, in either case, the Executive executes (and does not later revoke) a Waiver
and Release Agreement, and satisfies the Payment Preconditions (as defined
below), then the following paragraphs (a) through (g) shall apply. The “Payment
Preconditions” are: (i) the Waiver and Release Agreement shall be substantially
in the form provided as Attachment A, subject to any modifications deemed
necessary by the Employer in its sole discretion to reflect developments in the
law following the date of this Agreement, (ii) the Executive shall have executed
the Waiver and Release Agreement within the time period specified by the
Employer (which shall not exceed 52 days following the Executive’s termination
of employment), and (iii) the Executive shall have complied with all of the
Executive’s obligations under Section 6 of this Agreement.

(a)

Base Salary and Payment Schedule. The Employer shall pay the Executive an amount
equal to [eighteen (18)] [twenty-four (24)] months of the Executive’s Annual
Base Salary in effect immediately prior to the date of Executive’s termination
of employment. Such amount shall be paid in equal installments over a period of
[eighteen (18)] [twenty-four (24)] months in accordance with the Company’s
regular payroll schedule, with such payments to begin, in the Company’s sole
discretion, no later than sixty (60) days following the date of the Executive’s
termination of employment (with any installment payment that would, but for the
delay of such payment by the Company, otherwise have been payable if such
installment payments had begun on the first payroll period following such date
of termination of employment, also being paid on the date the Company first
begins payment of such amounts).

(b)

Bonus.

 

(1)

Pro Rata Portion. The Employer shall pay the Executive an amount equal to a
pro-rata portion of the amount of the annual cash bonus that the Executive would
have earned under the Employer’s annual incentive program in respect of the
calendar year in which the Executive’s termination of employment occurred, based
on the Employer’s achievement of the applicable criteria for such year. Such
amount shall be pro-rated based on the period of time from January 1 of the
calendar year in which the termination occurred to the date of actual
termination of employment, notwithstanding any contrary term of the incentive
program that would require the Executive to remain employed until the date of
payment. This payment shall be made when the Employer makes its incentive

3



--------------------------------------------------------------------------------

 

 

payments to its active employees under and in accordance with the terms of the
applicable annual incentive program.

 

(2)

Fixed Portion. The Employer shall also pay the Executive an amount equal to the
product of: (A) the Executive’s then current Target Bonus Percentage, multiplied
by (B) the Executive’s then current Annual Base Salary, multiplied by (C) [one
and one half (1 1/2)] [two (2)].  Such amount shall be paid in equal
installments over a period of [eighteen (18)] [twenty-four (24)] months in
accordance with the Company’s regular payroll schedule, with such payments to
begin, in the Company’s sole discretion, no later than sixty (60) days following
the date of the Executive’s termination of employment (with any installment
payment that would, but for the delay of such payment by the Company, otherwise
have been payable if such installment payments had begun on the first payroll
period following such date of termination of employment, also being paid on the
date that the Company first begins payment of such amounts).

The following example illustrates the application of Section 5.2(b)(2).

Example 1. At the time of the Executive’s termination of employment, the
Executive’s Annual Base Salary is [$500,000] [$1,000,000], and the Executive’s
Target Bonus Percentage is [75%] [150%].  The amount calculated pursuant to
Section 5.2(b)(2) would be (A) [75%] [150%], multiplied by (B) [$500,000]
[$1,000,000], multiplied by (C) [1.5] [2], or [$562,500] [$3,000,000].

(c)

Stock Options and Other Equity Awards. If, upon the date of termination of the
Executive’s employment, the Executive holds any options or other equity awards
with respect to stock of the Employer or US Foods Holding Corp., then all such
options and equity awards shall be treated in accordance with the terms of the
relevant stock incentive plan document and individual award agreement.

(d)

Health Benefits. Upon the Executive’s termination of employment, the Executive
will be eligible to elect individual and dependent continuation group medical
and dental coverage, as provided under Internal Revenue Code (“Code”) Section
4980B(f) (“COBRA”), for the maximum COBRA coverage period available, subject to
all conditions and limitations (including payment of premiums and cancellation
of coverage upon obtaining duplicate coverage or Medicare entitlement).  If the
Executive elects COBRA coverage, the Employer shall pay to the Executive, in a
single payment, the aggregate premium costs to the Executive of the elected
COBRA coverage (including the cost of COBRA coverage for any spouse or other
dependents of the Executive who are qualified beneficiaries under COBRA and
enrolled in the applicable group medical and dental coverage as of the
Executive’s termination date) for the [eighteen (18)] [twenty-four (24)] month
period beginning with the first day of the month following the Executive’s
termination date. The Executive (or dependents, as applicable) shall be
responsible for paying the full cost of the COBRA coverage (including the two
percent (2%) administrative charge) effective with the first day of the month
following the Executive’s termination date.

(e)

Vacation. The Executive shall be entitled to a payment attributable to base
salary for unused vacation accrued during the calendar year of the Executive’s
termination of employment. The Executive shall not accrue any vacation after
termination of employment, nor shall the Executive be entitled to payment for
unused vacation from years other than the calendar year of the Executive’s
termination of employment. Payment for accrued unused vacation shall be made to
the Executive in a lump sum within sixty (60) days following the date of the
Executive’s termination of employment, or such shorter period as required by
applicable law.

4



--------------------------------------------------------------------------------

 

(f)

Outplacement Services. The Executive shall be entitled to career transition and
outplacement services to include one-on-one coaching covering reemployment,
career changes, entrepreneurial/consulting ventures, etc., and access to
comprehensive office and administrative services for a period not to exceed
twelve (12) months following Executive’s termination date. Such outplacement
services will be provided by an outside organization selected and paid for by
the Employer.

(g)

Effect upon Other Benefits. Notwithstanding the foregoing, the period of time
during which the Executive receives benefits following termination of employment
shall not count as service or employment with the Employer, and the amount of
any payments under this Agreement shall not be treated as compensation paid by
the Employer, for purposes of any other employee benefit plan, policy, program
or arrangement maintained by the Employer. During the Term, the Executive shall
be ineligible for any severance payments and benefits under the Company’s
Severance Plan (or any successor thereto) and shall be eligible for severance
benefits only as provided in this Agreement.

5.3If at any time within eighteen (18) months following a Change in Control, (i)
the Executive terminates his or her employment for Good Reason or (ii) the
Employer terminates the Executive’s employment without Cause, and, in either
case, the Executive executes (and does not later revoke) a Waiver and Release
Agreement, and satisfies the Payment Preconditions, then the following
paragraphs (a) through (h) shall apply:

(a)

Base Salary and Payment Schedule.  The Employer shall pay the Executive an
amount equal to [twenty-four (24)] [thirty (30)] months of the Executive’s
Annual Base Salary in effect immediately prior to the date of Executive’s
termination of employment. Such amount shall be paid as a lump-sum payment no
later than sixty (60) days following the date of the Executive’s termination of
employment.

(b)

Bonus.

 

(1)

Pro Rata Portion.  The Employer shall pay the Executive an amount equal to a
pro-rata portion of the amount of the annual cash bonus that the Executive would
have earned under the Employer’s annual incentive program in respect of the
calendar year in which the Executive’s termination of employment occurred, based
on the Executive’s then current Target Bonus Percentage. Such amount shall be
pro-rated based on the period of time from January 1 of the calendar year in
which the termination occurred to the date of actual termination of employment,
notwithstanding any contrary term of the incentive program that would require
the Executive to remain employed until the date of payment.  Such amount shall
be paid as a lump-sum payment no later than sixty (60) days following the date
of the Executive’s termination of employment.

 

(2)

Fixed Portion.  The Employer shall also pay the Executive an amount equal to the
product of: (A) the Executive’s then current Target Bonus Percentage, multiplied
by (B) the Executive’s then current Annual Base Salary, multiplied by (C) [two
(2)] [two and one half (2 1/2)].  Such amount shall be paid as a lump-sum
payment no later than sixty (60) days following the date of the Executive’s
termination of employment.

The following example illustrates the application of Section 5.3(b)(2).

Example 1. At the time of the Executive’s termination of employment, the
Executive’s Annual Base Salary is [$500,000] [$1,000,000], and the Executive’s
Target Bonus Percentage is [75%] [150%].  The amount calculated pursuant to
Section 5.3(b)(2) would be (A) [75%] [150%],

5



--------------------------------------------------------------------------------

 

multiplied by (B) [$500,000] [$1,000,000], multiplied by (C) [2] [2.5], or
[$750,000] [$3,750,000].

(c)

Stock Options and Other Equity Awards.  If, upon the date of termination of the
Executive’s employment, the Executive holds any options or other equity awards
with respect to stock of the Employer or US Foods Holding Corp., then all such
options and equity awards shall be treated in accordance with the terms of the
relevant stock incentive plan document and individual award agreement.  

(d)

Health Benefits.  Upon the Executive’s termination of employment, the Executive
will be eligible to elect individual and dependent continuation group medical
and dental coverage, as provided under COBRA, for the maximum COBRA coverage
period available, subject to all conditions and limitations (including payment
of premiums and cancellation of coverage upon obtaining duplicate coverage or
Medicare entitlement).  If the Executive elects COBRA coverage, the Employer
shall pay to the Executive, in a single payment, the aggregate premium costs to
the Executive of the elected COBRA coverage (including the cost of COBRA
coverage for any spouse or other dependents of the Executive who are qualified
beneficiaries under COBRA and enrolled in the applicable group medical and
dental coverage as of the Executive’s termination date) for the [twenty-four
(24)] [thirty (30)] month period beginning with the first day of the month
following the Executive’s termination date.  The Executive (or dependents, as
applicable) shall be responsible for paying the full cost of the COBRA coverage
(including the two percent (2%) administrative charge) effective with the first
day of the month following the Executive’s termination date.

(e)

Vacation.  The Executive shall be entitled to a payment attributable to base
salary for unused vacation accrued during the calendar year of the Executive’s
termination of employment.  The Executive shall not accrue any vacation after
termination of employment, nor shall the Executive be entitled to payment for
unused vacation from years other than the calendar year of the Executive’s
termination of employment. Payment for accrued unused vacation shall be made to
the Executive in a lump sum within sixty (60) days following the date of the
Executive’s termination of employment, or such shorter period as required by
applicable law.

(f)

Outplacement Services. The Executive shall be entitled to career transition and
outplacement services to include one-on-one coaching covering reemployment,
career changes, entrepreneurial/consulting ventures, etc., and access to
comprehensive office and administrative services for a period not to exceed
twelve (12) months following Executive’s termination date. Such outplacement
services will be provided by an outside organization selected and paid for by
the Employer.

(g)

Effect upon Other Benefits. Notwithstanding the foregoing, the period of time
during which the Executive receives benefits following termination of employment
shall not count as service or employment with the Employer, and the amount of
any payments under this Agreement shall not be treated as compensation paid by
the Employer, for purposes of any other employee benefit plan, policy, program
or arrangement maintained by the Employer. During the Term, the Executive shall
be ineligible for any severance payments and benefits under the Company’s
Severance Plan (or any successor thereto) and shall be eligible for severance
benefits only as provided in this Agreement.

(h)

Change in Control.  For purposes of this Agreement, a “Change in Control” means
if there occurs any of the following: (a) the acquisition (whether by purchase,
merger, consolidation, combination or other similar transaction) by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, and any successor thereto
(the “Exchange Act”)) (each such individual, entity or group, a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% (on a fully diluted basis) of either (i) the then
outstanding shares of common stock of US Foods Holding Corp., par value $0.01
per share (and

6



--------------------------------------------------------------------------------

 

any stock or other securities into which such Common Stock may be converted or
into which it may be exchanged (“Common Stock”)), taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock or (ii) the combined
voting power of the then outstanding voting securities of US Foods Holding Corp.
entitled to vote generally in the election of directors; provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change in Control: (1) any acquisition by US Foods Holding Corp. or any Person
that directly or indirectly controls, is controlled by, or is under common
control with US Foods Holding Corp. (with the term ‘“control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any Person, meaning the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting or other securities, by
contract, or otherwise) (each such Person, an Affiliate”); (2) any acquisition
by any employee benefit plan sponsored or maintained by US Foods Holding Corp.
or any Affiliate; or (3) in respect of an equity award issued pursuant to any
stock incentive plan of the Company or US Foods Holding Corp. held by the
Executive, any acquisition by the Executive or any group of Persons (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) including the
Executive (or any entity controlled by the Executive or any group of Persons
including the Executive); (b) during any period of twelve (12) months,
individuals (the “Incumbent Directors”) who, at the beginning of such period,
constitute the Board of Directors of US Foods Holding Corp. (the “USFD Board”)
cease for any reason to constitute at least a majority of the USFD Board,
provided, that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the USFD Board (either by a
specific vote or by approval of the proxy statement of US Foods Holding Corp. in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of US Foods Holding
Corp. as a result of an actual or threatened election contest, as such terms are
used in Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with
respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
USFD Board shall be deemed to be an Incumbent Director; or (c) the sale,
transfer or other disposition of all or substantially all of the assets of US
Foods Holding Corp. to any Person that is not an Affiliate of US Foods Holding
Corp.

5.4Notwithstanding anything in this Agreement to the contrary, payments and
benefits under Section 5.2 or Section 5.3, as the case may be, shall not be made
or be available if the Executive’s termination of employment is due to the
Executive’s death (except as set forth in Section 4.6), Permanent Disability
(except as set forth in Section 4.5), voluntary resignation without Good Reason,
or involuntary termination by the Employer with Cause.

5.5The Employer may withhold from any amounts payable under this Agreement such
United States federal, state, or local taxes, or any foreign taxes, as shall be
required to be withheld pursuant to any applicable law or regulation.

5.6The Executive shall not be required to mitigate the amount of any payment
contemplated by this Agreement (whether by seeking new employment or in any
other manner), nor shall any such payment be reduced by any compensation that
the Executive may receive from any other source.

5.7This Agreement is intended to comply with Section 409A of the Code and will
be interpreted in a manner intended to comply with Section 409A of the Code. The
payments to Executive pursuant to this Agreement are also intended to be exempt
from Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treas. Reg. Section 1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treas. Reg. Section
1.409A-1(b)(4).  Notwithstanding anything herein to the contrary, (i) if at the
time of Executive’s termination of employment with the

7



--------------------------------------------------------------------------------

 

Employer, he or she is a “specified employee” as defined in Section 409A of the
Code (and any related regulations or other pronouncements thereunder) and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Employer will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is six (6)
months following the Executive’s termination of employment with the Employer (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to the Executive hereunder
could cause the application of an accelerated or additional tax under Section
409A of the Code, such payments or other benefits shall be deferred if deferral
will make such payment or other benefits compliant under Section 409A of the
Code, or otherwise such payment or other benefits shall be restructured, to the
extent possible, in a manner, determined by the Employer, that does not cause
such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to the Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(l)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. Additionally, for purposes of Section 409A of the Code, (i) if the
commencement of any payment or benefit provided under Section 5.2 or Section
5.3, as the case may be, that constitutes “deferred compensation” under Section
409A of the Code could, by application of the terms of Section 5.2 or Section
5.3, as the case may be, occur in one of two taxable years, then the
commencement of such payment or benefit shall begin on the first payroll date
occurring in January of such second taxable year and (ii) any references herein
to Executive’s “termination of employment” shall refer to Executive’s
“separation from service” with the Employer and its affiliates within the
meaning of Section 409A of the Code.  In addition, to the extent any payment
hereunder constitutes “nonqualified deferred compensation,” and a Change in
Control occurs that is not a “change in control event,” in each case as such
terms are defined under Section 409A of the Code, then such amount shall be paid
pursuant to the schedule set forth in Section 5.2.

6.Confidential Information; Non-Competition/Non-Interference. The Executive
acknowledges by signing this Agreement that (i) the principal business of US
Foods Holding Corp. and its subsidiaries (including the Employer), and including
any future acquired subsidiaries (any such subsidiaries, “Affiliate
Subsidiaries”, and collectively with US Foods Holding Corp., the “USF Group”) is
the foodservice distribution business, including the acquisition, procurement,
production, sale and distribution of food and related products, equipment, goods
and services to restaurants, schools, hospitals, and other institutions or
establishments that serve food (the “Present Business”); (ii) the Employer or
any Affiliate Subsidiary constitute one of a limited number of persons who have
developed the Present Business; (iii) the Executive’s work for the Employer or
any Affiliate Subsidiary has given and will continue to give the Executive
access to the confidential affairs and proprietary information of the Employer
or any Affiliate Subsidiary, not readily available to the public; and (iv) the
agreements and covenants of the Executive contained in this Section 6 are
essential to the business and goodwill of the Employer or any Affiliate
Subsidiary. Accordingly, the Executive agrees as follows:

6.1Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Employer all secret or confidential information, knowledge or
data relating to the Employer or any affiliated companies, and their respective
businesses, employees, suppliers or customers, which shall have been obtained by
Executive during the Executive’s employment by the Employer and which shall not
be or become public knowledge (“Confidential Information”). During the Term and
after termination of Executive’s employment with the Employer, the Executive
shall not, without the prior written consent of the Employer or as otherwise may
be required by law or legal process (provided, that the Executive shall give the
Employer reasonable notice of such process, and the ability to contest it),
communicate or divulge any Confidential Information to anyone other than the
Employer and those designated by it.

8



--------------------------------------------------------------------------------

 

Notwithstanding the above, this Agreement shall not prevent Executive from
revealing evidence of criminal wrongdoing to law enforcement or prohibit
Executive from divulging Confidential Information by order of court or agency of
competent jurisdiction, or from making other disclosures that are protected
under the provisions of law or regulation. Nothing in this Agreement prohibits
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation. Executive does not need the prior
authorization of Employer to make any such reports or disclosures, and Executive
is not required to notify Employer that Executive has made such reports or
disclosure.

Executive acknowledges and agrees that the Company has provided Executive with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:

(1)IMMUNITY. — An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that —

(A)is made —

(i)in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and

(ii)solely for the purpose of reporting or investigating a suspected violation
of law; or

(B)is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

(2)USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual—

(A)files any document containing the trade secret under seal; and

(B)does not disclose the trade secret, except pursuant to court order.

6.2Return of Property. Executive acknowledges and agrees that Executive has no
expectation of privacy with respect to Employer’s telecommunications, networking
or information processing systems (including, without limitation, stored company
files, email messages and voice messages) and that Executive’s activity and any
files or messages on or using any of those systems may be monitored at any time
without notice. Executive further acknowledges and agrees that all records,
files, customer order guides, pricelists, photo/videographic materials,
computers, and computer related equipment (e.g. hardware, software, disks,
electronic storage devices, etc.), cell phones, smart phones, Blackberries,
personal data assistants, keys, equipment, access cards, passwords, access
codes, badges, credit cards or other tangible material, and all other documents,
including but not limited to Confidential Information, that Executive receives,
acquires, produces or has access to as a result of Executive’s employment with
Employer (regardless of the medium in which any information is stored)
(collectively “Property”), are the exclusive property of Employer. The Executive
also agrees that upon leaving the

9



--------------------------------------------------------------------------------

 

Employer’s employ, he or she will not take with him or her, and he or she will
surrender to the Employer, any record, list, drawing, blueprint, specification
or other document or Property of the Employer, its subsidiaries and Affiliates,
together with any copy and reproduction thereof, mechanical or otherwise, which
is of a confidential nature relating to the Employer, its subsidiaries and
Affiliates, or, without limitation, relating to its or their method of
distribution, client relationships, marketing strategies or any description of
formulae or secret processes, or which was obtained by Executive or entrusted to
Executive during the course of his or her employment with the Employer. The
Executive agrees to return to the Employer all books, records, lists and other
written, typed, printed or electronically stored materials, whether furnished by
the Employer or prepared by the Executive, which contain any information
relating to the Employer, its subsidiaries and Affiliates, including their
respective businesses, employees, suppliers or customers, promptly upon
termination of this Agreement, and the Executive shall neither make nor retain
any copies of such material without the prior written consent of the Employer.

6.3Non-Competition. The Executive agrees that during the Term of his or her
employment with the Employer and for a period of [eighteen (18)] [twenty-four
(24)] months after Executive’s termination of employment with the Employer for
any reason (the “Restricted Period”), Executive will not, anywhere within the
Restricted Territory, engage in Competition with any member of the USF Group.
For purposes of this Agreement, “Competition” shall mean (a) owning, operating,
or controlling (other than as a passive owner of not more than five percent (5%)
of the outstanding stock of any class of a corporation) any entity which
competes directly or indirectly with any product line of or service of the type
and/or character offered by or competitive with the USF Group as of the
termination of Executive’s employment and which is material to the Present
Business (a “Competitor”) or (b) holding any position for a Competitor or
engaging in any activities for a Competitor as an employee, agent, consultant,
independent contractor, or in any other capacity if such position or activities
involve: (i) responsibilities similar to responsibilities Executive had or
performed for Employer during the Term; (ii) supervision of employees or other
personnel in the provision of services that are similar to or competitive with
those offered or provided by the USF Group during the Term; (iii) development or
implementation of strategies or methodologies related to the provision of
services similar to or competitive with the services offered or provided by the
USF Group during the Term; or (iv) responsibilities in which Executive would
utilize or disclose Confidential Information, provided, that, such restriction
shall not apply to a food manufacturing company or business, food retail company
or business or other supplier not engaged primarily in foodservice distribution.
For purposes of this Agreement, “Restricted Territory” shall mean the following
geographic territory to the maximum extent determined to be reasonable by a
court of competent jurisdiction: (i) all counties or parishes in the state(s) in
which Executive was employed by the Employer during the Term; (ii) all counties
or parishes included within any US Foods Region that Executive directly or
indirectly managed during the Term; and (iii) all states in the United States of
America in which the USF Group conducts business as of the date of the
termination of Executive’s employment with the Employer. The Executive
acknowledges that the geographic restrictions in this Section 6.3 are reasonable
and necessary because, during the Term, the Executive will be exposed to
Confidential Information and customer relationships on a nationwide basis.

6.4Non-Solicitation of Restricted Customers. During the Restricted Period, the
Executive shall not, directly or indirectly, for the purpose of providing
products or services competitive with those conducted, authorized, offered or
provided by the Employer, solicit, market, service, contact, sell to or attempt
to sell to any Restricted Customer.

(a)

For purposes of this Section 6.4, a “Restricted Customer” is any person or
entity:

 



(1)to whom the Executive sold products or services on behalf of the Company at
any time during the Term, including sales performed while the Executive was in
training; or

10



--------------------------------------------------------------------------------

 

 



(2)to whom the Employer sold products or services and with whom the Executive
had contact on behalf of the Employer in connection with such sale at any time
during the Term; or

 



(3)to whom the Employer sold products or services at any time during the Term
and which sale was made through any employee of the Employer whom the Executive
directly or indirectly managed or supervised (at any level of management or
supervision); or

 



(4)with regard to whom, at any time during the Term, the Executive (or any
employee of the Employer whom the Executive directly or indirectly managed or
supervised, at any level of management or supervision): (i) participated in the
preparation of a written sales proposal or bid containing Confidential
Information to such person or entity on behalf of the Employer; (ii)
participated in the setting of prices, margins, or credit terms for such person
or entity on behalf of the Employer; or (iii) used or received or created or
reviewed any Confidential Information relating to such person or entity on
behalf of the Employer; or

 



(5)who is, or functions as, a food broker or contract management company or
group purchasing organization or otherwise represents one or more customers or
negotiates on their behalf, and to whom or through whom Executive or any
employee of the Employer whom the Executive directly or indirectly managed or
supervised (at any level of management or supervision) sold products or services
on behalf of the Employer at any time during the Term.

(b)

Examples of indirect “solicitation, marketing, servicing, contacting, selling to
or attempting to sell to” that are prohibited by this Section 6.4 include but
are not limited to, providing Confidential Information to a person or entity
that is competitive with the Employer regarding a Restricted Customer; advising
or encouraging a Restricted Customer to reduce or cease doing business with the
Employer or to do business with a person or entity that provides products or
services competitive with the Employer; switching or swapping sales,
solicitation, or service responsibility for a Restricted Customer with an
employee of a person or entity that is competitive with the Employer;
participating in the supervision or management of any person or entity that is
competitive with the Employer or an employee of such person or entity,
regardless of other intervening levels of management or supervision, with regard
to a Restricted Customer; participating in the setting of prices, credit terms
or margins for a Restricted Customer; participating in developing and executing
marketing and sales strategies and decisions affecting a Restricted Customer;
and receiving any personal benefit (present or future) in the event a Restricted
Customer should do any business with a person or entity that is competitive with
the Employer.

6.5Non-Solicitation of Employees; Non-Interference. The Executive agrees that
during the Restricted Period, Executive will not, directly or indirectly, on
behalf of Executive or for any other person (other than the Employer), solicit
to hire or hire any person (i) who is an employee of the USF Group, or (ii) who
has left the employment of the USF Group for a period of six (6) months
following the termination of such employee’s employment with the USF Group, for
employment with any person, business, firm, corporation, partnership or other
entity other than the USF Group.

6.6Exit Interview Requirement. The Executive agrees to be available for an exit
interview with a designated Employer representative prior to Executive’s
departure from Employer to answer questions regarding Executive’s departure.
Executive also agrees to execute an exit interview certification affirming
Executive’s compliance with his or her obligations in this Agreement.

11



--------------------------------------------------------------------------------

 

6.7Effect of Other Agreements. In the event Executive executed other written
agreements with Employer relating to the subject matter of this Section 6,
and/or in the event Executive enters into other written agreements that contain
provisions similar to the provisions contained herein, all such provisions shall
be interpreted to provide the Employer with cumulative rights and remedies and
the benefits and protections provided to the Employer under each such agreement
shall be given full force and effect.

6.8Cooperation. During the Restricted Period, upon reasonable request of the
Employer, the Executive shall cooperate in any internal or external
investigation, litigation or any dispute relating to any matter in which he or
she was involved during his or her employment with the Employer; provided,
however, that the Executive shall not be obligated to spend time and/or travel
in connection with such cooperation to the extent that it would unreasonably
interfere with the Executive’s other commitments and obligations. The Employer
shall reimburse the Executive for all expenses the Executive reasonably incurs
in so cooperating.

6.9Notification. Before accepting employment with any other person, organization
or entity while employed by the Employer and during the Restricted Period, the
Executive will inform such person, organization or entity of the restrictions
contained in this Section 6. The Executive further consents to notification by
Employer to Executive’s subsequent employer or other third party of Executive’s
obligations under this Agreement.

6.10Other Acknowledgements. The parties acknowledge and agree that the
restrictions of this Section 6 have been carefully negotiated at arm’s length
and are believed by the parties to be reasonable and necessitated by legitimate
business needs. Notwithstanding the preceding statement, if any provision set
forth in this Section 6 is determined by any competent court or tribunal to be
unenforceable or invalid for any reason, the parties agree that this Section 6
will be interpreted to extend only over the maximum period of time for which it
may be enforceable, and/or over the maximum geographical area as to which it may
be enforceable, and/or to the maximum extent in any and all respects as to which
it may be enforceable, all as determined by such court or tribunal. The parties
further acknowledge and agree that the Executive’s obligations under this
Agreement are unique and that any breach or threatened breach of such
obligations may result in irreparable harm and substantial damages to the USF
Group. Accordingly, in the event of a breach or threatened breach by the
Executive of any of the provisions of this Section 6, any member of the USF
Group shall have the right, in addition to exercising any other remedies at law
or equity which may be available to it under this Agreement or otherwise, to
obtain ex parte, preliminary, interlocutory, temporary or permanent injunctive
relief, specific performance and other equitable remedies in any court of
competent jurisdiction, to prevent the Executive from violating such provision
or provisions or to prevent the continuance of any violation thereof, together
with an award or judgment for any and all damages, losses, liabilities, expenses
and costs incurred by the USF Group as a result of such breach or threatened
breach including, but not limited to, attorneys’ fees incurred by the USF Group
in connection with, or as a result of, the enforcement of these covenants. The
Executive expressly waives any requirement based on any statute, rule or
procedure, or other source, that any member of the USF Group post a bond as a
condition of obtaining any of the above described remedies.

7.Clawback/Forfeiture of Benefits. In addition to the Employer’s legal and
equitable remedies (including injunctive relief), if the USFD Board or the Board
of Directors of the Employer determines (in its sole discretion but acting in
good faith) that (i) the Executive has violated any portions of Section 6, or
(ii) that any of the Employer’s or US Foods Holding Corp.’s financial statements
are required to be restated resulting from fraud attributable to the Executive,
then (a) the Employer may recover or refuse to pay any of the compensation or
benefits that may be owed to the Executive under Section 5.2 or Section 5.3, as
the case may be, of this Agreement, and (b) the Employer or US Foods Holding
Corp., as the case may be, may prohibit the Executive from exercising all or any
options with respect to stock of

12



--------------------------------------------------------------------------------

 

the Employer or US Foods Holding Corp., or may recover all or any portion of the
gain realized by the Executive from (1) such options exercised, (2) the vesting
of any equity award received from the Employer or US Foods Holding Corp. or (3)
the sale of any equity award received from the Employer or US Foods Holding
Corp., in each case in the twelve (12) month period immediately preceding any
violation of Section 6 or any restatement of financial statements, or in the
periods following the date of any such violation or restatement.  In addition,
the Employer or US Foods Holding Corp., as the case may be, may pursue any
remedies available pursuant to the Clawback Policy of US Foods Holding Corp.
effective May 25, 2016, as it may be amended from time to time.

8.Excise Tax Matters.  

(a)Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment, distribution
or other benefit by the Employer or its Affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (collectively, the “Payments”) would
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Payments shall be either
(i) delivered in full pursuant to the terms of this Agreement or (ii) delivered
to such lesser extent as would result in no portion of the payment being subject
to the Excise Tax as determined in accordance with Section 8(b).

(b)The determination of whether Section 8(a)(i) or Section 8(a)(ii) shall be
given effect shall be made by Employer on the basis of which of such clauses
results in the receipt by Executive of the greater Net After-Tax Receipt (as
defined below) of the aggregate Payments.  The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment and other applicable taxes and the Excise Tax.

(c)If Section 8(a)(ii) is given effect, the reduction shall be accomplished in
accordance with Section 409A of the Code and the following: first by reducing,
on a pro rata basis, cash Payments payable pursuant to this Agreement and then
by forfeiting any equity-based awards that vest and become payable, starting
with the most recent equity-based awards that vest, to the extent necessary to
accomplish such reduction.

(d)Unless Employer and Executive otherwise agree in writing, any determination
required under this Section 8 shall be made by Employer’s independent
accountants or compensation consultants (the “Third Party”), and all such
determinations shall be conclusive, final and binding on the parties
hereto.  Employer and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 8.  Employer shall bear all fees and
costs of the Third Party with respect to all determinations under or
contemplated by this Section 8.

9.Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof. If despite their good faith
efforts, the parties are unable to resolve such controversy or claim, then such
controversy or claim shall be resolved by arbitration in Chicago, Illinois, with
one (1) arbitrator, in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall have the discretion to award
reasonable attorneys’ fees, costs and expenses, including fees and costs of the
arbitrator and the arbitration, to the prevailing

13



--------------------------------------------------------------------------------

 

party. Notwithstanding the above, nothing in this Agreement prevents either the
Executive or the Employer from seeking a temporary restraining order,
preliminary injunction, or other temporary or interlocutory equitable relief
from a court of competent jurisdiction, provided that, following the court’s
ruling on a petition or application for temporary or equitable injunctive
relief, any such action in a court of competent jurisdiction shall be stayed and
the remainder of the dispute submitted to binding arbitration for final
resolution on the merits.

10.Complete Agreement. This Agreement contains the complete agreement and
understanding concerning the employment arrangement between the parties and,
except as set forth in Sections 5.2(c), 5.3(c), 6.7 and 7 of this Agreement,
supersedes the Original Agreement and all other agreements, understandings or
commitments between the parties as to such subject matter. No amendment, waiver
or revocation of this Agreement shall be effective unless set forth in writing
expressly stating the amendment, waiver or revocation and signed by an
authorized officer of Employer.

11.Successors and Assigns. Executive expressly agrees that this Agreement,
including the rights and obligations hereunder, may be transferred and/or
assigned by the Employer without the further consent of Executive, and that this
Agreement is for the benefit of and may be enforced by and is binding upon
Employer, its present and future successors, assigns, subsidiaries, Affiliates,
and purchasers, but is not assignable by Executive.

12.Notices. All notices required to be given or which may be given under this
Agreement must be in writing, must be either personally delivered, or delivered
by first class mail (postage prepaid) or by a nationally recognized express
courier. Notices will be deemed given when personally delivered, when delivered
to the addressee’s address (when delivered by express courier) or five (5) days
after having been deposited with the U.S. Postal Service if mailed, and
addressed as follows:

 If to the Employer:

If to the Executive:

US Foods, Inc.

To the address set forth by the Executive at the end of this Agreement

9399 W. Higgins Road

Rosemont, Illinois 60018

 

Attn: General Counsel

 

 

Either party may change the address to which such notices are to be addressed by
notice thereof to the other party in the manner set forth above.

13.Miscellaneous.  

13.1The Executive agrees that any and all processes, systems, software,
technology or other intellectual property created or developed by the Executive
as part of the work being performed by him or her for the Employer is “work for
hire,” which is owned exclusively by the Employer and for which the Employer
receives all ownership rights, including the copyrights thereto. The Executive
hereby assigns to the Employer any and all right, title and interest the
Executive may have in such work.

13.2This Agreement may be amended, superseded, canceled, renewed or extended,
and the terms hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
either party of such rights, power or privilege or any single or partial
exercise of any such right, power or privilege, preclude any other further
exercise thereof or the exercise of any other such right, power or privilege.

14



--------------------------------------------------------------------------------

 

13.3If any portion of this Agreement is held unenforceable or inoperative for
any reason, such portion will not affect any other portion of this Agreement,
and the remainder will be as effective as though the ineffective portion had not
been contained in this Agreement.

13.4The validity of this Agreement and of any of the terms or provisions as well
as the rights and duties of the parties hereunder will be governed by the laws
of the State of Illinois (excluding the conflict of laws provisions thereof).
Except for claims subject to the mandatory arbitration provision in Section 9 of
this Agreement, the exclusive venue for any litigation between Executive and
Employer based upon any fact, matter or claim arising out of or relating to this
Agreement shall be the state or federal courts located in Chicago, Illinois, and
Executive hereby consent to any such court’s exercise of personal jurisdiction
over him or her for such purpose. Executive acknowledges and agrees that
Executive has significant material connections with Illinois. Executive shall
not challenge jurisdiction in Illinois on any grounds including forum non
conveniens or lack of personal jurisdiction.

* * *

 

 

 

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
below.

 

 

 

EMPLOYER:

EXECUTIVE:

 

 

US Foods, Inc.

 

 

[____________]

 

____________________________________

 

By:

 

Its:

 

 

Address:

 

 

 

 

 

 

 

 

Date: December ___, 2017

 

 

 

 

Amended and Restated Executive Severance Agreement



--------------------------------------------------------------------------------

ATTACHMENT A

FORM OF WAIVER AND RELEASE AGREEMENT

 

In consideration for the benefits to be provided to me under the terms of the
Amended and Restated Executive Severance Agreement by and between U.S. Foods,
Inc. (the “Company”) and me, effective         ,     , 20   (the “Agreement”), I
hereby acknowledge, understand and agree under this Waiver and Release Agreement
(the “Release”) to the following:

1.General Release.  In consideration of the foregoing, including, without
limitation, payment to me of the determined amounts under the Agreement, I
unconditionally release the Company and all of its partners, affiliates,
parents, predecessors, successors and assigns, and their respective officers,
directors, trustees, employees, agents, administrators, representatives,
attorneys, insurers or fiduciaries, past, present or future (collectively, the
“Released Parties”) from any and all administrative claims, actions, suits,
debts, demands, damages, claims, judgments, or liabilities of any nature,
including costs and attorneys’ fees, whether known or unknown, including, but
not limited to, all claims arising out of my employment with or separation from
the Company and (by way of example only) any claims for bonus, severance, or
other benefits apart from the benefits set forth in the Agreement; claims for
breach of contract, wrongful discharge, tort claims (e.g., infliction of
emotional distress, defamation, negligence, privacy, fraud, misrepresentation);
claims under federal, state and local wage and hour laws and wage payment laws;
claims for reimbursements; claims for commissions; or claims under the
following, in each case, as amended: 1) Title VII of the Civil Rights Act of
1964 (race, color, religion, sex and national origin discrimination); 2) 42
U.S.C. § 1981 (discrimination); 3) the Equal Pay Act of 1963, 29 U.S.C. § 206(d)
(1) (equal pay); 4) Executive Order 11246 (race, color, religion, sex and
national origin discrimination); 5) Age Discrimination in Employment Act and
Executive Order 11,141 (age discrimination); (6) the Americans with Disabilities
Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq.; 7) the Family and Medical Leave
Act; 8) the Immigration Reform and Control Act; 9) the Sarbanes-Oxley Act; 10)
the Dodd-Frank Wall Street and Consumer Protection Act; 11) the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; 12) the
Vietnam Era Veterans Readjustment Assistance Act; 13) §§ 503-504 of the
Rehabilitation Act of 1973 (handicap discrimination); 14) the Illinois Human
Rights Act, the Illinois Whistleblower Act, and all other state, federal, or
local laws, statutes, regulations, common laws or claims at equity, relating to
conduct or events occurring prior to the date of this Release.

2.General Release Exclusions.  This Release shall not extend to or include the
following: (a) any rights or obligations under applicable law which cannot be
waived or released pursuant to an agreement, such as the right to file a charge
with or participate in an investigation by a government agency such as the Equal
Employment Opportunity Commission (although you waive any right to monetary
recovery should any agency pursue any claims on your behalf, except that you may
receive money properly awarded by the U.S. Securities and Exchange Commission as
a securities whistleblower incentive); (b) any rights or claims that arise after
the date of this Release; (c) any rights I may have under US Foods Holding
Corp.’s, the Company’s, or any applicable affiliate’s Director’s and Officer’s
insurance policy or under US Foods Holding Corp.’s, the Company’s, or any
applicable affiliate’s charter or by-laws; (d) any rights I may have under the
Company’s 2007 Stock Incentive Plan for Key Employees of USF Holding Corp. and
its Affiliates or any other equity plan maintained by the Company or its
affiliates; (e) the right to enforce this Agreement; or (f) any rights I may
have under any benefit plans maintained by the Company or its affiliates. I
represent and warrant that, as of the Effective Date, I have not assigned or
transferred any claims of any nature that I would otherwise have against the
Company, its successors or assigns.  I further agree to waive my rights under
any other statute or regulation, state or federal, which provides that a general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known to him
must have materially affected his settlement with the debtor.

A-1

--------------------------------------------------------------------------------

3.Intent of Release; Covenant Not to Sue.  I intend this Release to be binding
on my successors, and I specifically agree not to file or continue any claim in
respect of matters covered by this Release. I further agree never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state, or in
any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against the
Company arising from or relating to my employment with or my termination of
employment from the Company and/or any other occurrences to the date of this
Release, other than a claim challenging the validity of this Release under the
ADEA.

4.Whistleblowing.  You agree that (i) no one interfered with your ability to
report within the Company possible violations of any law, and (ii) it was the
Company’s policy throughout your employment to encourage such reporting.

5.Acknowledgments.  I further acknowledge and agree that:

 

(A)

My waiver of rights under this Release is knowing and voluntary and in
compliance with the Older Workers Benefit Protection Act of 1990 (“OWBPA”);

 

(B)

I understand the terms of this Release;

 

(C)

The consideration offered by the Company under the Agreement in exchange for the
signing of this Release represents consideration over and above that to which I
would otherwise be entitled, and that the consideration would not have been
provided had I not agreed to sign this Release and do not sign this Release;

 

(D)

The Company is hereby advising me in writing to consult with an attorney prior
to executing this Release;

 

(E)

The Company is giving me a period of twenty-one (21) days within which to
consider this Release;

 

(F)

Following my execution of this Release, I have seven (7) days in which to revoke
this Release by written notice. An attempted revocation not actually received by
the Company prior to the revocation deadline will not be effective;

 

(G)

This entire Release shall be void and of no force and effect if I choose to so
revoke, and if I choose not to so revoke this Release shall then become
effective and enforceable.

This Section does not waive rights or claims that may arise under the ADEA after
the date I sign this Release. To the extent barred by the OWBPA, the covenant
not to sue contained in Section 3 does not apply to claims under the ADEA that
challenge the validity of this Release.

To revoke this Release, I must send a written statement of revocation to:

U. S. Foods, Inc.
9399 W. Higgins Road
Rosemont, Illinois 60018
Attn: General Counsel

A-2

--------------------------------------------------------------------------------



The revocation must be received no later than 5:00 p.m. on the seventh day
following my execution of this Release. If I do not revoke, the eighth day
following my acceptance will be the “Effective Date” of this Release.

I acknowledge that I remain bound by, and reaffirm my intention to comply with,
continuing obligations under any agreements between myself and the Company, as
presently in effect, including, but not limited to, my post-employment
obligations set forth in the Agreement.

BY SIGNING THIS RELEASE, I ACKNOWLEDGE THAT: I HAVE READ THIS RELEASE AND
UNDERSTAND ITS TERMS; I HAVE HAD THE OPPORTUNITY TO REVIEW THIS RELEASE WITH
LEGAL OR OTHER PERSONAL ADVISORS OF MY OWN CHOICE; I UNDERSTAND THAT BY SIGNING
THIS RELEASE I AM RELEASING THE RELEASED PARTIES OF ALL CLAIMS AGAINST THEM; I
HAVE BEEN GIVEN TWENTY-ONE DAYS TO CONSIDER THE TERMS AND EFFECT OF THIS RELEASE
AND I VOLUNTARILY AGREE TO ITS TERMS.

SIGNED this _______ day of ________, 20___.

 

 

 

 

[SAMPLE—to be executed at the time of termination]

 

A-3

